         Case 1:03-cr-01192-RMB Document 177 Filed 07/07/20 Page 1 of 1




                                                      July 7, 2020



VIA ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Yong Wei Shi, 03-Cr.-1192 (RMB)

Dear Judge Berman:

        I write in connection with my April 4, 2019 appointment as CJA counsel for Yong Wei
Shi in the above-referenced matter.

        I respectfully request that Your Honor allow my firm to submit an interim voucher so that
the firm may be reimbursed for legal work and disbursements prior to the completion of the
above-referenced case. As the Court is aware, all vouchers and related worksheets would be
subject to a review by the CJA Office. If the Court is inclined to grant this request, I respectfully
request that this letter be “so ordered.”

       Thank you for the Court’s attention to this request.

                                                      Respectfully yours,

                                                      /s/ Harry H. Rimm

                                                      Harry H. Rimm
